NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 19, 2019*
                               Decided August 19, 2019

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge


No. 18-1324

LORENZO WILSON,                                Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                       No. 4:15-cv-04078

JAMES RUNDLE, et al.,                          Michael M. Mihm,
     Defendants-Appellees.                     Judge.

                                       ORDER

        Lorenzo Wilson, an Illinois inmate, appeals from the entry of summary judgment
in this suit asserting that two officials at Hill Correctional Center and one official at
Pontiac Correctional Center conspired to retaliate against him in violation of the First
Amendment. We affirm the judgment.




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1324                                                                       Page 2

       According to Wilson’s complaint, this case traces back to a lawsuit he filed in
2010 against James Rundle, the Dietary Manager at Hill, for failing to provide him an
adequately nutritious diet. That suit was still pending in July 2013, when Wilson was
assigned to a job in Hill’s dining room. About a month later, Wilson approached the
Hill official who had assigned him the job, Anthony Buckley, and expressed concern
that he would be fired because of the earlier lawsuit. Buckley told Wilson not to worry.
Sometime in September, Wilson approached Rundle and asked for a change in
schedule, a pay raise, and a settlement for his lawsuit. Rundle did not respond.

        Later that month, correctional officers removed Wilson from his cell without
warning and brought him to Buckley on emergency transfer orders. Buckley told
Wilson he was “sending [Wilson] away from here.” Wilson’s destination turned out to
be Pontiac Correctional Center, where he immediately was placed in segregation. The
next day, he received a copy of a disciplinary report accusing him of “security threat
group activities”—namely, being a leader of the Gangster Disciples at Hill. The report
had been prepared by Buckley, now an intelligence officer at Hill, who explained that
confidential sources had fingered Wilson for holding meetings, collecting dues, and
passing messages on behalf of the Gangster Disciples. Wilson denies any gang
affiliation, but a Pontiac disciplinary committee found him guilty based on Buckley’s
report and punished him with three months’ segregation (among other penalties).

       After serving his three months in segregation, Wilson expected to be transferred
to another prison, but he instead was kept at Pontiac—in administrative detention—
allegedly on orders of Pontiac’s Lieutenant Ed Vilt, who, Wilson says, had placed him
there without regard to prison rules.

       Based on these facts, Wilson sued Rundle, Buckley, and Vilt for conspiring
against him in retaliation for his speech—the 2010 lawsuit against Rundle. See 42 U.S.C.
§ 1983. The district judge screened the complaint, 28 U.S.C. § 1915A, and dismissed the
claims against Vilt without prejudice because they were unrelated to the claims against
Rundle and Buckley. See FED. R. CIV. P. 20(a)(2); George v. Smith, 507 F.3d 605, 607
(7th Cir. 2007). The judge permitted Wilson to proceed on his claims that Rundle and
Buckley retaliated and conspired to retaliate against him for filing the prior lawsuit.

       Wilson then amended his complaint to streamline his claims and clarify that Vilt
had acted “on behalf of defendant Buckley” when placing him in detention. The judge
again screened the claims against Vilt, explaining that they belonged in a separate
lawsuit. Wilson’s conclusory statements were not enough, the judge explained, to show
No. 18-1324                                                                            Page 3

that the claims were properly joined. Wilson sought once more to amend his complaint,
but the judge denied the request.

      After discovery, Wilson again tried to join Vilt as a defendant, but the judge
refused this request, too. Rundle and Buckley then moved for summary judgment.

       The district judge granted their motion. As the judge explained, the undisputed
evidence, which largely tracked Wilson’s complaint, showed that Rundle was not
involved with the investigation that led to Wilson’s transfer. And though Buckley
prepared the disciplinary report that led to the transfer, there was no evidence that he
did so to retaliate against Wilson for filing a lawsuit. Wilson’s mere speculation, the
judge said, was not enough to bring his retaliation claims to a jury.

        On appeal, Wilson challenges the district judge’s decision at screening to dismiss
Vilt as a defendant. He contends that he pleaded a plausible conspiracy claim linking
Vilt and Buckley based on Walker v. Thompson, 288 F.3d 1005, 1007 (7th Cir. 2002), in
which we held that “it is enough in pleading a conspiracy merely to indicate the parties,
general purpose, and approximate date.”

         The district judge rightly dismissed the claims against Vilt which were related
only by the sort of “bare allegation of conspiracy” that we rejected in Walker. Id. at 1008.
Wilson accused Vilt of acting “on behalf of” or “in conjunction with” Buckley but
offered no elaboration except that Vilt had not complied with prison procedures. These
allegations are simply too conclusory to plead a conspiracy between Vilt and Buckley.
See Hess v. Kanoski & Assocs., 668 F.3d 446, 456 (7th Cir. 2012) (rejecting, as insufficient to
state a claim, allegations that “defendants combined with each other to commit
unlawful acts”). Without a plausible conspiracy to link the defendants, the judge
properly directed Wilson to bring his procedural claims against Vilt in another suit.1

       Regarding the summary-judgment ruling, Wilson first argues that the judge
overlooked evidence from which a jury could infer that Rundle was involved in the
transfer. He points to a fellow prisoner’s declaration, which states that Rundle would
have needed to assign a new prisoner to cover Wilson’s shifts. But a jury could infer


       1Wilson did file a federal civil-rights suit against Vilt relating to his placement in
detention but lost at summary judgment. See Lorenzo v. Pfister, No. 15-1506-SLD, 2017
WL 3197730 (C.D. Ill. July 27, 2017).
No. 18-1324                                                                           Page 4

nothing material from this evidence: that Rundle would have to prepare for Wilson’s
absence is not even circumstantial evidence that he caused it.

       Wilson next argues that the district judge erred in weighing the evidence for and
against Buckley. In his view, the legitimacy of Buckley’s disciplinary report was a
matter for the jury, which would have ample reason to discredit it and believe him
innocent. He contends that he was never told he was under investigation, was never
interviewed, and was transferred before receiving notice of the charges. Moreover, the
report relies on confidential sources, whom, Wilson maintains, the jury could discredit
because the report did not identify them or reflect everything they said.

        Even if a jury credited Wilson’s testimony that he was not a gang member, there
is no evidence from which it could infer that his lawsuit was a “motivating factor” in
the decision to transfer him. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). Wilson’s
mere speculation that retaliation could be the only explanation is not enough to carry
his burden at summary judgment. See Devbrow v. Gallegos, 735 F.3d 584, 588 (7th Cir.
2013); Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008) (recognizing that
challenges to defendant’s credibility are not enough to show retaliation). Beyond his
speculation, Wilson provides only what he calls a “suspicious chronology of events.”
But suspicious timing by itself is rarely enough to survive summary judgment in
retaliation cases. See Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th Cir. 2012). And here the
timing is hardly suspicious: Wilson was transferred three years after his suit. Wilson
contends that he was transferred shortly after he offered to settle but has presented no
evidence that Buckley even knew of this offer, through Rundle or otherwise.

       We need not address separately Wilson’s arguments relating to his conspiracy
claims. A conspiracy under § 1983 rises and falls with the alleged constitutional
violation. See Katz-Crank v. Haskett, 843 F.3d 641, 650 (7th Cir. 2016). Summary judgment
was proper on the retaliation claims, so it was also proper on the conspiracy claims.

        Next, regarding discovery, Wilson challenges the court’s denial of his motion to
compel Rundle to respond to two requests to admit. He asked Rundle to admit that he
was given a settlement offer and that he had approved the requested pay raise and
schedule change. But even if Wilson could show that the judge abused his broad
discretion over discovery matters, he fails to demonstrate how the refusal to answer
either request led to “actual and substantial prejudice.” See Kuttner v. Zaruba, 819 F.3d
970, 974 (7th Cir. 2016). The settlement offer was within Wilson’s personal knowledge
and included in his sworn declaration, so for the purposes of this appeal we assume
No. 18-1324                                                                         Page 5

that it happened. And we, like the district court, cannot see the relevance of the raise
and schedule change to Wilson’s claims of a retaliatory transfer.

       Finally, Wilson challenges the district judge’s denials of his motions for
recruitment of counsel. He criticizes the judge for citing lawsuits in which he had
recruited counsel to demonstrate his litigation experience. But the judge did not rely
only on Wilson’s history in other suits; he based his ruling on the quality of Wilson’s
pleadings and performance in discovery in this case. These were appropriate
considerations, see Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc), and the
judge reasonably found them to reflect Wilson’s competence.

                                                                               AFFIRMED